         Case 1-21-40664-nhl          Doc 15      Filed 03/22/21     Entered 03/22/21 16:47:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X

In re:                                                             Chapter 11

DUPONT STREET DEVELOPERS, LLC,                                     Case No.: 21-40664-NHL

                                    Debtor.
---------------------------------------------------------X

                       AFFIRMATION PURSUANT TO LOCAL RULE 1007-4

          Bo Jin Zhu, affirms as follows:

           1.       I am the manager of Dupont Street Developers, LLC (the “Debtor”), and am fully

familiar with the facts set forth herein.

          2.        The Debtor owns the real property and improvements located at 49-55 Dupont

Street, Brooklyn, New York (the “Property”).

           3.       No pre-petition committee was organized prior to the Order for relief.

           4.       The Secured Creditors of the Debtor are as listed on Schedule D to the Petition.

           5.       A summary of the Debtor's assets and liabilities is set forth on the summary of

schedules annexed to the petition.

           6.       The names and addresses of the twenty largest unsecured creditors, excluding

insiders, appears on Schedule “A” to this affidavit.

           7.       All suits or proceedings in which the Debtor is named as a party are listed in the

Debtor’s Statement of Financial Affairs.

           8.       The Debtor has filed to enable it to effectuate the sale of its Property, monetize its

value without the interference from parties making not genuine claims against it through

approval of a plan and pursuant to a valid court order.




{01073369.DOC;2 }
      Case 1-21-40664-nhl         Doc 15     Filed 03/22/21      Entered 03/22/21 16:47:36




         9.      The Debtor has no income and will be seeking to sell its Property as soon as

practicable and fund all post-petition expenses, if any as well as creditor distributions from the

sale proceeds.


                                               DUPONT STREET DEVELOPERS, LLC

                                               By:   /s/ Bo Jin Zhu
                                               BO JIN ZHU
                                               MANAGER




                                          {01073369.DOC;2 }-2-
Case 1-21-40664-nhl   Doc 15   Filed 03/22/21   Entered 03/22/21 16:47:36




                      SCHEDULE A
                           Case 1-21-40664-nhl                       Doc 15        Filed 03/22/21               Entered 03/22/21 16:47:36



 Fill in this information to identify the case:
 Debtor name DUPONT STREET DEVELOPERS LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                  Check if this is an
                                                YORK
 Case number (if known):         21-40664                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Baker & Hostetler                                                                                                                                                          $7,500.00
 45 Rockefeller Plaza
 New York, NY 10111
 Becker, Glynn,                                                                                                                                                         $113,857.55
 Muffly,
 Chassin & Hosinski
 LLP
 299 Park Ave
 New York, NY 10171
 DuPont Realty NY                                               Deposit for             Disputed                                                                      $3,000,000.00
 LLC                                                            Contract of Sale
 199 Lee Avenue
 PO Box 693
 Brooklyn, NY 11211
 Haley & Aldrich of                                                                                                                                                       $87,637.50
 NY
 237 West 35th Street
 16th Floor
 New York, NY 10123
 Interior                                                                                                                                                               $650,000.00
 Development
 Consulting LLC
 92 Eagle St., #2R
 Brooklyn, NY 11222
 Jeffrey P. Sharkey                                                                                                                                                     $123,194.50
 PLLC
 2564 Aster Place
 South
 Westbury, NY 11590
 NYC DEPT. OF                                                                                                                                                             $23,558.63
 FINANCE
 345 ADAMS
 STREET, 3RD FL.
 ATTN: LEGAL
 AFFAIRS
 Brooklyn, NY 11201



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
